Citation Nr: 0732033	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-14 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to July 7, 2004, 
for a grant of service connection for post-traumatic stress 
disorder.

2.  Entitlement to an initial evaluation greater than 50 
percent disabling for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to March 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Columbia, South Carolina 
(RO).

The veteran was afforded a personal hearing at the RO before 
the undersigned in August 2007.  A transcript is associated 
with the claims folder.


FINDINGS OF FACT

1.  The veteran's original claim for entitlement to service 
connection for PTSD, received in December 2002, was denied by 
a January 2003 rating decision; an appeal was not perfected.

2.  The veteran's claim to reopen his previously finally 
decided claim for entitlement to service connection for PTSD 
was received on July 7, 2004.

2.  The earliest medical evidence showing a confirmed 
diagnosis of PTSD is a VA outpatient treatment record dated 
July 7, 2004.

3.  There is no evidence that the veteran filed, or intended 
to file, a formal or informal claim to reopen his finally 
decided claim for service connection for PTSD prior to July 
7, 2004.


4.  Although he experiences symptoms of insomnia, minimal 
short-term memory impairment, problems at work, and 
intermittent suicidal ideation, the evidence of record does 
not demonstrate that the veteran's PTSD results in severe 
social and industrial impairment, or occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant, near-continuous panic or depression, spatial 
disorientation, a neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and an inability to establish 
and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 7, 2004, 
for the award of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2007).

2.  The criteria for an initial evaluation greater than 50 
percent disabling for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for an increased initial 
evaluation for his PTSD and earlier effective date for grant 
of the same, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to 
initial adjudication of the veteran's claim, a letter dated 
in July 2004 satisfied the duty to notify provisions; 
additional letters were sent in March 2006 and June 2006.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in October 2004, 
December 2005, and February 2007.  38 C.F.R. § 3.159(c) (4).  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Earlier Effective Date

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(2); Spencer v. Brown, 4 Vet. App. 283, 293 (1993), 
aff'd 17 F.3d 368 (Fed. Cir. 1994).  When a claim is denied, 
and the claimant fails to timely appeal that decision by 
filing a notice of disagreement within the one-year period 
prescribed in 38 U.S.C.A. § 7105(b)(1), that decision becomes 
final and the claim may not thereafter be reopened or 
allowed, except upon the submission of new and material 
evidence or a showing that the prior final decision contained 
clear and unmistakable error.  See 38 U.S.C.A. §§ 7104(b), 
7105(c) (West Supp. 2005); 38 C.F.R. § 3.105 (2006).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  Any communication or action indicating intent to 
apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such an informal claim 
must identify the benefit sought.  An "application" is 
defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2006); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999).

The veteran claims entitlement to an effective date earlier 
than July 7, 2007, for a grant of service connection for 
PTSD.  Specifically, he asserts that because his original 
claim for PTSD was received in December 2002, benefits are 
warranted effective from that date.  To that end, the Board 
notes that the veteran's original claim for PTSD, received by 
the RO on December 11, 2002, was denied by a January 2003 
rating decision.  This rating decision was never appealed and 
is now final.  The veteran does not contend otherwise.  The 
December 2002 filing with respect to the issue is considered 
a separate claim, and therefore not part of the current 
claim.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  

The veteran's claim to reopen the issue of entitlement to 
service connection for PTSD was received on July 7, 2004.  
Service connection was granted by a November 2004 rating 
decision.  There are no other documents in the claims file 
received prior to July 7, 2007, that could be construed as a 
formal or informal claim to reopen the issue of entitlement 
to service connection for PTSD.  See 38 C.F.R. §§ 3.151, 
3.155

A review of the competent medical evidence of record reveals 
that a November 2002 VA outpatient treatment record diagnosed 
the veteran with depression, and possible PTSD.  Other VA 
outpatient treatment records, to include those dated in 
November 2002 and January 2003, reveal diagnoses of 
depression, but not of PTSD.  The first confirmed diagnosis 
of PTSD is contained in a July 2004 VA outpatient treatment 
record.

Again, the general rule regarding the effective date for the 
grant of service connection based on an original claim or a 
claim reopened after final adjudication, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore. 38 
U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2) and (q)(2).  In this case, the earliest claim 
to reopen the issue of entitlement to service connection for 
PTSD is dated July 7, 2004.  The earliest confirmed diagnosis 
of PTSD is also dated July 7, 2004.  Accordingly, as the 
dates of receipt of the claim and the date entitlement arose 
are identical, the appropriate effective date for the grant 
of PTSD is July 7, 2004.  To the extent that a "possible" 
diagnosis of PTSD was noted in the November 2002 VA 
outpatient treatment record, even if that "possible" 
diagnosis were considered a confirmed diagnosis, the 
effective date would still be July 7, 2004, as the date of 
his claim to reopen would be the later of the two dates in 
question.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(2).  

Because there is no document in the claims file received 
prior to July 7, 2004, that could be construed as a formal or 
informal claim to reopen the previously finally decided claim 
for service connection for PTSD, and no objective medical 
record citing a confirmed diagnosis of PTSD prior to July 7, 
2004, the preponderance of the evidence is against his claim 
for an earlier effective date.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Initial Evaluation for PTSD

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

Service connection for PTSD was granted by a rating decision 
dated in November 2004, effective July 7, 2004, and a 50 
percent disability rating assigned as of that date under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
50 percent disabling evaluation contemplates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disabling evaluation is warranted when the 
evidence demonstrates occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; inability to establish and 
maintain effective relationships.  Id. 

In this case, the weight of the evidence does not support an 
evaluation in excess of 50 percent disabling for PTSD.  
Throughout the record, the veteran was never noted to be 
disoriented to time or place.  His short term memory has only 
been shown to be minimally impaired, and there is no evidence 
that the veteran ever experienced remote memory impairment, 
or has ever shown evidence of speech impairment.  The October 
2004, December 2005, and February 2007 examination reports 
consistently note that the veteran was cooperative during 
evaluations, did not exhibit inappropriate behavior, and 
displayed no evidence of, nor reported engaging in, 
obsessional rituals.  Appropriate grooming, dress, and 
hygiene were noted on all evaluations of record.  

The veteran reports experiencing depression, anxiety, 
irritability, nightmares, flashbacks, occasional auditory 
hallucinations, and intermittent suicidal ideations.  
However, the criteria for a rating in excess of that 
currently assigned requires a finding of occupational and 
social impairment, with deficiencies clearly affecting the 
veteran's spheres of work, school, or family relations, and 
his judgment and thinking.  There is no evidence that the 
veteran's judgment or thinking have ever been deficient; the 
VA examinations and outpatient mental status evaluations 
consistently show normal insight and judgment, and normal 
thought content and thought process.  The record also shows 
that the veteran continues to have a good relationship with 
his wife and children, remains involved in his church, and 
retains a supervisory position at work.  Further, although 
the veteran's depression is well documented, the currently 
assigned rating provides for the disturbances in motivation 
and mood he experiences.  More importantly, while clearly 
experiences depression, near-continuous depression affecting 
the ability to function independently, appropriately and 
effectively has not been demonstrated.  

Additionally, within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  However, a GAF score is just one part 
of the medical evidence to be considered, but it is not 
dispositive.  The same is true of any physician's statement 
as to the severity of a condition, and it remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.

To that end, a GAF score of 41 to 50 indicates serious 
symptoms, such as suicidal ideation and/or severe obsessional 
rituals, or serious impairment in social or occupational 
functioning, such as having no friends and an inability to 
keep a job.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM DSM-IV, 46-7 (1994).  However, despite the veteran 
having GAF scores ranging from 45, as noted on VA 
examinations in July 2004, December 2005, and February 2007, 
to 50, as noted on VA examination in October 2004, the 
totality of the evidence does not support a finding of severe 
impairment sufficient to warrant an increased rating.  

The Board recognizes that the veteran has reported 
experiencing some of the symptoms, consistent with the 41-50 
GAF score range and objectively documented in the evidence of 
record, and does not discount the difficulty in both social 
and occupational spheres inherent with a PTSD diagnosis, or 
the impact of the accompanying symptoms.  However, the cited 
GAF scores, alone and not in concert with the aggregate 
evidence, cannot be considered de facto proof of increased 
severity.  With respect to all psychiatric disorder cases, 
the primary focus for VA disability evaluations is on the 
impact the given psychiatric disability has on the claimant's 
social and occupational impairment; in this case, the 
assigned GAF scores do not reflect the impairment which is 
otherwise demonstrated.  

The evidence of record, to include his testimony during the 
August 2007 hearing before the Board, the veteran and his 
wife have been married, cohabitating, and raising children 
together for over 30 years; he has been and continues to 
remain actively involved in leadership positions in his 
church; and he has maintained employment with the same 
company for over 25 years, currently in a supervisory 
position.  These factors tend to suggest that he does not 
have more than moderate impairment in social functioning.  
Indeed, while the veteran has reported having difficulty with 
both social and work relationships, that impairment does not 
rise to the level such that the veteran is unable to 
establish and maintain effective relationships.  38 C.F.R. § 
4.130, Diagnostic Code 9411.  Such is simply not shown.

As noted above, the initial 50 percent evaluation for PTSD 
was assigned as of the effective date of the grant of service 
connection.  By the above decision, the Board concluded that 
the cited effective date was proper.  After thorough review 
of the evidence, there is no medical evidence of record that 
would support a rating in excess of 50 percent at any time 
subsequent to the effective date for service connection, July 
7, 2004.  As such, there is no evidence that staged ratings 
are required.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The medical evidence of record does not show that the 
veteran's PTSD has resulted in occupational and social 
impairment in most areas of his life.  Specifically, the 
veteran's judgment and thinking have not been shown to be 
impaired, and his family relations, particularly with his 
wife and children, are consistently good, and he has remained 
extensively involved at his church as a deacon and in other 
capacities.  While it is clear that the veteran's insomnia 
interferes with his overall productivity at work, the fact 
remains that he has maintained a supervisory position at the 
same company for over 25 years.  For these reasons, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for PTSD.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An effective date prior to July 7, 2004, for a grant of 
service connection for PTSD is denied.

An initial evaluation greater than 50 percent disabling for 
PTSD is denied.



____________________________________________
MICHAEL HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)




 Department of Veterans Affairs


